           Case 1:21-cv-04473-LTS Document 5 Filed 07/30/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMANUEL MANNY BROOKS, JR.,

                                Plaintiff,
                                                                    21-CV-4473 (LTS)
                    -against-
                                                                ORDER OF DISMISSAL
JUDGE OF WHITE PLAINS CRIMINAL
COURT,

                                Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        On May 14, 2021, Plaintiff, who was detained in the Westchester County Jail, filed this

action pro se. Plaintiff submitted the complaint without the $402.00 in fees – a $350.00 filing fee

plus a $52.00 administrative fee – or, a request to proceed in forma pauperis (IFP) and prisoner

authorization. By order dated May 19, 2021, the Court directed Plaintiff, within thirty days of the

date of that order, to either pay the filing fees or submit an IFP application and prisoner

authorization. (ECF 2.)

        On June 10, 2021, the Court received a letter from Plaintiff that, much like Plaintiff’s

complaint, is not the model of clarity. It appears that Plaintiff, in his letter, was seeking injunctive

relief. By order dated June 28, 2021, the Court advised Plaintiff that it could not take any action

on his complain or his letter until he paid the filing fees or submitted an IFP application and

prisoner authorization. Because Plaintiff’s time to comply with the Court’s May 19, 2021 order

had expired, in an abundance of caution, the Court granted Plaintiff an additional thirty days to

comply with the May 19, 2021 order. Plaintiff therefore had until July 28, 2021, to comply with

the Court’s May 19, 2021 order.

        On July 26, 2021, the Court’s June 28, 2021 order was returned to the Court with a

notation on the envelope indicating that the mail was undeliverable to Plaintiff at the Westchester
            Case 1:21-cv-04473-LTS Document 5 Filed 07/30/21 Page 2 of 2



County Jail, and that the mail could not be forwarded. Plaintiff has not complied with the Court’s

May 19, 2021 order, has failed to notify the Court of a change of mailing address, and has not

initiated any further contact with the Court, written or otherwise. Accordingly, Plaintiff’s

complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 30, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  2
